DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the use of the phrases "for example" and “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, claim 8 states that the block copolymer C is required to have a structure comprising a non-terminal block comprising ethylene; however, the claim further states that the block copolymer B may be a polystyrene-poly(ethylene/propylene) (SEP) diblock copolymer. An ordinary artisan will recognize that the ethylene/propylene copolymer block of a SEP diblock copolymer is a terminal block. It is therefore unclear how a polymer can simultaneously meet the claimed requirement of having a non-terminal ethylene-containing block and be a SEP diblock copolymer wherein the ethylene-containing block is a terminal block.
Regarding claim 10: The phrase “substantially free of” is subjective terminology that is not clearly defined in the specification. An ordinary artisan would not be aware of the maximum amount of nucleating agents and/or clarifiers that may be present in a composition and still meet the claimed limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al, EP0994153.
Tasaka discloses a composition comprising a vinylaromatic/(hydrogenated) diene block copolymer, a propylene (co)polymer, and an ethylene (co)polymer (abstract). Said propylene (co)polymer can be a propylene homopolymer, corresponding to claimed component A (for claim 1) (¶0041). Said ethylene (co)polymer is preferably an ethylene/octene copolymer characterized by a density up to 0.90 g/cm3 and a MFR in the range of 0.1 to 10 g/cm3 (¶0035, 0038), corresponding to claimed elastomer B (for claims 1, 6). Said block copolymer has a terminal polystyrene block and can be a styrene-ethylene/propylene-styrene (SEPS) block copolymer (¶0025, 0031), corresponding to claimed component C (for claims 1, 7, 8). The prior art composition can further comprise a filler, corresponding to the claimed additive. Note that the prior art composition is not required to contain a nucleating agent and/or clarifier (for claims 10, 20) (see Tasaka claim 3).
Regarding the claimed propylene copolymer: "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom"; see In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (MPEP § 2144.01). Tasaka teaches that the propylene (co)polymer 1) may comprise an olefin comonomer such as ethylene (for claim 3) (¶0041) and 2) is composed mainly of 
Regarding the claimed density and MFR of the elastomer B: As noted above, Tasaka teaches the use of an ethylene/octene copolymer having a density up to 0.90 g/cm3 and a MFR of 0.1 to 10 g/10 min; note that these values overlap the claimed ranges (for claims 1, 4, 5).
Regarding the claimed amount of each component: The prior art composition comprises 100 parts of the block copolymer, 5 to 150 parts of the ethylene copolymer, 5 to 80 parts of the propylene (co)polymer, and 0.01 to 100 parts of the filler (Tasaka claim 3). Based on these numbers, it is calculated that the prior art composition comprises about 23.2 to 90.9% by weight of the block copolymer, about 1.8 to 58.8% by weight of the ethylene copolymer, 1.4 to 43.2% by weight of the propylene (co)polymer, and 0.00003 to 47.6% (i.e., 0.3 to 476000 ppm) filler. Note that these ranges all overlap the claimed ranges (for claims 2, 9).
Regarding claim 11:  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed above, the prior art renders obvious the production of a composition which appears to be the same as that recited in the instant claims. Furthermore, note that the prior art does not require the addition of barium, copper, lead, cadmium, tin, aluminum, or chromium ions. As the prior art does not require that addition of these compounds, it is reasonably expected that their concentrations in the prior art composition would be approximately 0 ppm, meeting the claimed limitations. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed composition would not be present in the prior art composition.
Tasaka does not particularly point to the production of a composition wherein the ethylene/olefin copolymer rubber has the recited properties.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05(I)). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; “ see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05(II)(A)). As noted above, the ranges disclosed by Tasaka overlap those recited in .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al, EP0994153, as applied to claims 1-11 and 20 above, and further in view of Staniek et al, EP2100916.
The disclosure of Tasaka is discussed earlier in this Action. Tasaka teaches that the prior art composition may further include conventional additives such as antioxidants (for claim 19) (¶0053-0054).
Tasaka is silent regarding the addition of an acid scavenger.
Staniek discloses the production of a composition comprising mono- or di-salts of metals of a phosphonic acid which is used as an acid scavenger in olefin polymers such as propylene (co)polymers (abstract, ¶0020-0021). As taught by Staniek, such acid scavengers are commonly added to the polymer composition to protect it from degradation due to any acidic impurities (¶0001-0005).
As taught by Staniek, it was common practice in the art to add acid scavengers to compositions of polymers such as polyolefins to protect them from degradation during processing, storage, etc. due to acid impurities. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Tasaka by adding an acid scavenger to protect it from degradation. 


Claims 1, 2, 4-8, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki et al, US2008/0221256.
Kanzaki discloses a propylene resin composition used in the production of articles, wherein said composition comprises a polymer mixture (A-3) comprising crystalline propylene homopolymer A-2, corresponding to the claimed propylene-based polymer which is a homopolymer (for claim 1) (¶0022, 0050); and an ethylene/olefin copolymer rubber (B) comprising ethylene and a C4 to C12 olefin such as 1-octene, corresponding to the claimed elastomer (B) (for claims 1, 6) (¶0056, 0057). Kanzaki further teaches the inclusion of a block copolymer comprising terminal styrene blocks such as a styrene-ethylene/butene-styrene (SEBS) rubber, corresponding to claimed block copolymer C (for claims 1, 7, 8) (¶0079, 0084).
Regarding the claimed density and melt flow rate (MFR) of the elastomer: Kanzaki teaches that the prior art ethylene/olefin copolymer rubber is characterized by a density in the range of 0.85 to 0.91 g/cm3 and a MFR in the range of 0.9 to 20 g/10 min (¶0060-0061); note that these ranges overlap those recited in the instant claims (for claims 1, 4, 5).
Regarding the claimed amount of each component: Kanzaki teaches that the overall propylene resin composition comprises 1 to 25% by weight of the ethylene/olefin copolymer rubber (B), overlapping the claimed range for the amount of elastomer B (for claim 2), and 50 to 94% of the mixture A-3, which in turn comprises 1 to 70% by weight of the crystalline propylene homopolymer A-2 (¶0021, 0054). Based on these numbers, an ordinary artisan can calculate that the amount of crystalline polymer A-2 in the prior 
Regarding claims 10, 20: Kanzaki teaches that nucleating agents are an optional ingredient in the prior art composition (¶0078).  It has been held that a reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component; see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP § 2123(I)). As nucleating agents and/or clarifiers are not required components of the prior art composition, the prior art teaches the production of composition which does not contain these components.
Regarding claim 11: As discussed above, the prior art renders obvious the production of a composition which appears to be the same as that recited in the instant claims. Furthermore, note that the prior art does not require the addition of barium, copper, lead, cadmium, tin, aluminum, or chromium ions. As the prior art does not require that addition of these compounds, it is reasonably expected that their concentrations in the prior art composition would be approximately 0 ppm, meeting the claimed limitations. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed composition would not be present in the prior art composition; see In re Fitzgerald and In re Marosi
Kanzaki does not particularly point to the production of a composition wherein the ethylene/olefin copolymer rubber has the required properties.
As noted above, the prior art ranges for density and MFR of the ethylene/olefin copolymer rubber overlap those recited in the instant claims. Barring a showing of factual evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed composition in view of the teachings of Kanzaki (for claims 1, 2, 4, 5); see In re Woodruff, In re Wertheim, and In re Peterson cited earlier in this Action.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki et al, US2008/0221256, as applied to claims 1, 2, 4-8, 10, 11, and 20above, and further in view of Staniek et al, EP2100916.
The disclosure of Kanzaki is discussed earlier in this Action. Kanzaki teaches that the prior art composition may further include conventional additives such as antioxidants (for claim 19) (¶0078).
Kanzaki is silent regarding the addition of an acid scavenger.
Staniek discloses the production of a composition comprising mono- or di-salts of metals of a phosphonic acid which is used as an acid scavenger in olefin polymers such as propylene (co)polymers (abstract, ¶0020-0021). As taught by Staniek, such acid scavengers are commonly added to the polymer composition to protect it from degradation due to any acidic impurities (¶0001-0005).
As taught by Staniek, it was common practice in the art to add acid scavengers to compositions of polymers such as polyolefins to protect them from degradation during . 

Allowable Subject Matter
Claims 12-14, 16-18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Tasaka et al, EP0994153, discussed earlier in this Action, which discloses a composition which is used as a sealing material. The prior art does not teach nor does it fairly suggest the production of a film or one of the recited medical articles comprising the composition as defined in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765